Citation Nr: 1809814	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a compensable rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the case has since been transferred to the Hartford, Connecticut, RO.

In January 2015, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In November 2015, the Board remanded the case to the RO for further development.  The same month, the Veteran underwent a VA examination and the RO granted an increased rating of 40 percent for peripheral neuropathy in each leg.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right lower extremity peripheral neuropathy did not more nearly approximate severe paralysis of the sciatic nerve.

2.  Throughout the period on appeal, the Veteran's left lower extremity peripheral neuropathy did not more nearly approximate severe paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.68, 4.120, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.68, 4.120, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided two notice letters to the Veteran in January 2013.  The letters notified the Veteran of what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in March 2013 and November 2015, to obtain medical evidence regarding the nature and severity of the disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disability.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  The Merits of the Claim

The Veteran contends that his bilateral lower extremity peripheral neuropathy should be rated higher than 40 percent due to numbness in his calves and toes, tingling on the bottom of his feet, lack of sensation in his feet on monofilament testing, pain in his legs, a shuffling gait, and need for a cane due to balance problems.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Diagnostic Code (DC) 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves, Schedule of Ratings Explanation for Diagnostic Codes 8510-8540.

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

After careful review of the record, the Board finds that a higher rating is not warranted because the Veteran does not have marked muscular atrophy, as required for a 60 percent rating.

The Board first notes that the Veteran's symptoms of numbness, tingling, lack of sensation, and pain are accounted for in the 40 percent sciatic nerve rating, as sensory involvement without other symptoms normally results in a 10 percent or a 20 percent rating.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves, Schedule of Ratings Explanation for Diagnostic Codes 8510-8540 ("When the involvement is wholly sensory, the rating should be for the mild [10 percent], or at most, the moderate [20 percent] degree.")

The Veteran's remaining symptoms of a shuffling gait and need for a cane are also accounted for in the 40 percent rating because this rating anticipates weakness-which can cause a shuffling gait and need for a cane-in addition to sensory involvement.

Regarding the next higher rating of 60 percent, VA examinations in March 2013 and November 2015 show no muscle atrophy in either lower extremity.  At both examinations, the Veteran had full strength in all knee and ankle testing, indicating adequate muscle function.  There is no other evidence in the record showing muscle atrophy in the legs or feet.  This is supported by a VA treating neurologist's statement in March 2015 that the Veteran's imbalance is likely due to "difficulty feeling where the feet are,"-i.e., a sensory problem rather than muscle weakness or atrophy.

Based on these factors, the Board finds that the Veteran's bilateral peripheral neuropathy of the bilateral lower extremities most nearly approximates moderately severe incomplete paralysis of the sciatic nerve under DC 8520-indicating a rating of 40 percent-and a higher rating is not warranted. 

The Board finds that no higher or alternative rating under a different DC can be applied.  DCs 8620 and 8720 do not apply because the Veteran has not been diagnosed with neuritis or neuralgia.

The November 2015 VA examiner found that the Veteran's peripheral neuropathy affects the external popliteal (common peroneal) nerve-corresponding to DC 8521-rather than the sciatic nerve-corresponding to DC 8520.  Evaluation under DC 8520 is more advantageous to the Veteran because it allows for 60 percent and 80 percent ratings, whereas DC 8521 allows for a maximum rating of 40 percent.  The Board therefore uses DC 8520 in its analysis here.

None of the remaining peripheral nerve DCs apply because there is no evidence in the record showing symptoms or diagnoses related to those nerves.  Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is not warranted.

An initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is not warranted.




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


